Title: From John Adams to Charles Lee, 15 October 1797
From: Adams, John
To: Lee, Charles



Dear Sir—
East Chester 20 miles from New york October 15th 1797

It is my design to remain here, and at New york, till the day of the Meeting of Congress, or at least within a few days of it.—
You will oblige me by giving me your Opinion whether the Epidemical Distemper in Philadelphia, is so dangerous to the Lives or health of the Members as to render a Proclamation necessary to convene Congress at some other place; and by committing to Writing and conversing to me as soon as possible, your Ideas of the matters necessary to be communicated or recommended to the Consideration of the Legislature at the Opening of the Session—
With great regard, I am Dear Sir / Your most obedient
John Adams